DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the apparatus claims of Group I: Claims 1-10  in the reply filed on December 21, 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of Claims 1-10 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a drip pan” in lines 3-4.  It is unknown what is meant by the phrase “drip pan” in the context of the claims.
Claim 2 recites the limitation “in close proximity to the top end” in line 2.  The term “in close proximity to” is a relative term which renders the claim indefinite. The term “in close proximity to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation “the teabag” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the stem” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a stem member” as recited in Claim 1, line 2.
Clarification is required.
Claims 4-8 and 10 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rambold DE 1 179 344.
It is noted that a formal human translation of Rambold DE 1 179 344 has been furnished herein.  All citations to Rambold DE 1 179 344 are with respect to the formal human translation.
Regarding Claim 1, Rambold discloses a tea making apparatus comprising a stem member with a top end and a bottom end, a base attached to the bottom end of the stem member wherein the base includes a drip pan, and a hanging device positioned adjacent to the top end of the stem member wherein the hanging device is capable of suspending the tea making apparatus from a rim of a tea steeping vessel wherein a portion of the base contacts the tea steeping vessel while the tea making apparatus is suspended on the tea steeping vessel (‘344, FIG. 5).

    PNG
    media_image1.png
    786
    1052
    media_image1.png
    Greyscale

Further regarding Claim 1, the limitations “wherein the hanging device is adapted to suspend the tea making apparatus from a rim of a tea steeping vessel and wherein a portion of the base contacts the tea steeping vessel while the tea making apparatus is suspended on the tea steeping vessel” are seen to be recitations regarding the intended use of the “tea making apparatus.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 10, the limitations “wherein the drip pan is dimensioned to capture a liquid dripping from a permeable leaf container” are limitations regarding intended use of the tea making apparatus and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, the drip pan (tray like structure 11 and collection channel 12) of Rambold (‘344 Translation, Page 5, lines 14-22) is capable of capturing a liquid dripping from a permeable leaf container (tea bag 8) (‘344, FIG. 1) (‘344 Translation, Page 5, lines 7-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Arie US 2015/0336737 in view of Rambold DE 1179344.
It is noted that a formal human translation of Rambold DE 1 179 344 has been furnished herein.  All citations to Rambold DE 1 179 344 are with respect to the formal human translation.
Regarding Claim 1, Ben-Arie discloses a tea making apparatus comprising a stem member (arms 1F) with a top end and a bottom end, a base attached to the bottom end of the stem member (arms 1F) and a hanging device (sharp protrusions 1C) positioned at or attached adjacent to the top end of the stem member (arms 1F) wherein the hanging device (sharp positions 1C) is capable of suspending the tea making apparatus from a rim (cup rim 5B) of a tea steeping vessel (cup 3A) (‘737, Paragraph [0034]) and wherein a portion of the base contacts the tea steeping vessel while the tea making apparatus is suspended on the tea steeping vessel (cup 5A) (‘737, FIG. 3) (‘737, Paragraph [0036]).
Ben-Arie is silent regarding the base including a drip pan.
Rambold discloses a tea making apparatus comprising a stem member with a top end and a bottom end, a base attached to the bottom end of the stem member, a 

    PNG
    media_image2.png
    722
    800
    media_image2.png
    Greyscale

Rambold further discloses a base attached to the bottom end of the stem member wherein the base includes a drip pan (protrusion as shown in the FIG. 1 

    PNG
    media_image3.png
    676
    596
    media_image3.png
    Greyscale

Both Ben-Arie and Rambold are directed towards the same field of endeavor of tea making apparatuses comprising a hanging device capable of being suspended from a rim of a tea steeping vessel.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tea making apparatus of Ben-Arie and construct the base of the bottom end of the stem member to include a drip pan in the form of an end projection as taught by Rambold since Rambold teaches that it was 
Further regarding Claim 1, the limitations “wherein the hanging device is adapted to suspend the tea making apparatus from a rim of a tea steeping vessel and wherein a portion of the base contacts the tea steeping vessel while the tea making apparatus is suspended on the tea steeping vessel” are seen to be recitations regarding the intended use of the “tea making apparatus.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Ben-Arie teaches the hanging device being capable of suspending the tea making apparatus from a frim of a tea steeping vessel wherein a portion of the base contacts the tea steeping vessel while the tea making apparatus is suspended on the tea steeping vessel (‘737, FIG. 3).
Regarding Claim 2, Rambold discloses a tea bag string catch poisoned adjacent to the top end of the stem member wherein the teabag string catch comprising a teabag string guide hook comprising an inner surface, an outer surface wherein the inner surface defines a portion of a teabag string capturing space wherein the inner surface 
Further regarding Claim 2, the limitations “wherein the teabag string guide hook is configured to guide a teabag string toward the opening, the opening configured to allow the tea bag string to enter the tea bag string capturing space” are limitations regarding the intended use of the tea making apparatus and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 3, the limitations “wherein the teabag string catch is configured to contact a portion of the teabag when the teabag is lifted by the teabag string thereby lifting the tea making apparatus vertically along a sidewall of the tea steeping vessel” are limitations regarding the intended use of the tea making apparatus and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 4, Rambold discloses the teabag securing device (leg 21) including a vertical molded material hook (‘344, FIGS. 4-5) (‘344 Translation, Page 5, lines 7-13).
Regarding Claims 5-6, Ben-Arie discloses the hanging device (sharp protrusions 1C) being capable of receiving a permeable leaf tea container (infusion bag 3A) wherein 
Regarding Claim 7, Ben-Arie discloses the top end of the stem member (arms 1F) comprising a handle (figurine 6) (‘737, FIG. 3) (‘737, Paragraph [0034]).
Regarding Claim 8, Ben-Arie appears to disclose the hanging device (protrusions 1C) comprising a molded hanger (‘737, FIG. 3).
Further regarding Claim 8, in the event that it can be argued that the hanging device of Ben-Arie does not explicitly or necessarily entail the hanging device to be a molded hanger, the recitation of the stem member having a solid material that is molded are product by process limitations.  Even though the product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 9, Ben-Arie discloses the stem member (arms 1F) comprising a molded solid material (‘737, FIG. 3).
Further regarding Claim 9, in the event that it can be argued that the stem member arms 1F of Ben-Arie does not explicitly or necessarily entail the solid material being molded, the recitation of the stem member having a solid material that is molded are product by process limitations.  Even though the product by process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERICSON M LACHICA/Examiner, Art Unit 1792